Know all men by these presents, that I, Henry Hudson for value received, do assign and transfer the within Bond, and all rights in law therin, unto Oliver W. Miller, Robert Smart and Conrad Ten Eyck to have and hold the same and all benefits thereof to them, their Heirs executors, Adms and assigns, with authority if Necessary to make use of the name of said Henry in the collection thereof and the money when collected and received to be for the proper use & benefit of the said Oliver, Robert & Conrad.
In witness whereof, I have hereto set my bond and seal at Detroit the fourteenth day of March 1817.
his
Elenry X Hudson (Seal)
mark
Sealed and Delivd In presence of
D. D Dodemead
L. Cochois